Citation Nr: 0633223	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  96-42 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, and if so, whether service connection 
may be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1951.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In June 2004, this claim was remanded to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a leg disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1989 RO letter decision found that 
new and material evidence had not been received to reopen a 
claim for service connection for a lumbar spine disorder.  

2.  The evidence received since the last final denial in 
March 1989, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for a lumbar spine disorder.  

3.  Currently diagnosed low back disorder is not shown to be 
related to service.  


CONCLUSIONS OF LAW

1.  The unappealed RO decision in March 1989, which found no 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for a lumbar spine 
disorder, is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

3.  A lumbar spine disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material Evidence

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2006).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  According to 
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001), 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)), the 
Board must make its own determination as to whether new and 
material evidence has been submitted to reopen a claim, 
regardless of the finding of the RO.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The record reveals that the RO initially denied this claim in 
January 1972, finding that there was no current lumbar spine 
disability shown.  In August 1974, the RO found that no new 
and material evidence had been received to reopen the claim, 
and in July 1975, the Board affirmed the RO's denial.  In a 
September 1977 letter determination, the RO informed the 
veteran that he needed to submit new and material evidence to 
reopen his claim, and in June 1980, the RO denied service 
connection for a lumbar spine disorder.  In June 1984, the RO 
confirmed and continued the denial.  In May 1985, the Board 
denied service connection, finding that new and material 
evidence had not been received.  In March 1989, the RO found 
that new and material evidence had not been received to 
reopen the veteran's claim, and so informed him that same 
month.  He did not timely appeal and the decision is final.  
In order to reopen his claim, new and material evidence must 
be received.  

Evidence in the file at the time of the most recent denial 
consisted of the veteran's service medical records, which 
showed treatment for back complaints in service (see, service 
records dated in September 1950, October 1950, and November 
1950 e.g.).  The record also showed a lumbar spine disability 
diagnosed as lumbar myositis (VA examination of September 
1981), and as degenerative changes of the lumbar spine (VA X-
rays of 1975).  

Evidence received since the March 1989 RO denial includes a 
report of a VA examination conducted in February 2006, in 
which the examiner offers an opinion regarding the etiology 
of the veteran's lumbar spine disability, to include whether 
it is related to service.  The undersigned finds that this 
additional evidence, without weighing it against the totality 
of the evidence, is so significant that it must be considered 
in order to fairly decide the claim.  Consequently, the legal 
standard for reopening has been met and the claim is 
reopened.  

Service Connection

Because the March 2006 supplemental statement of the case 
indicates that new and material evidence had been received to 
reopen this claim, but that the claim remained denied, there 
is no prejudice to the appellant in the Board addressing the 
underlying merits of the reopened claim for service 
connection for a low back disability.  Cf. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

While the veteran was treated for inservice complaints of 
back pain, (see, service records dated in September 1950, 
October 1950, and November 1950 e.g.), his service separation 
examination report of February1951 is negative for any 
findings relating to the low back on examination or by 
history. Thereafter, a low back disorder is not shown within 
the first post-service year or until July 1970, when 
herniated disc is noted on private records.  While he 
currently has a currently diagnosed lumbar spine disorder, 
(See, VA examination in February 2006, diagnosing lumbosacral 
spondylosis, bulging disc at the lumbosacral area and 
lumbosacral strain-myositis), there is no medical evidence 
associating the current lumbar spine disability with service.  
In fact the February 2006 VA examiner opined that the lumbar 
conditions are less likely related to the veteran's incident 
in 1950-1951.  Rationale was provided for the opinion, the 
claims file had been reviewed and the veteran had been 
examined.  This opinion stands uncontradicted in the record 
and is highly probative evidence.  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Duties to Notify and Assist

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a lumbar spine disability, there is no 
prejudice to the veteran in deciding the claim at this time.  
VA has satisfied its duty to notify and assist to the extent 
necessary to allow for a grant of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

As to the issue of entitlement to service connection for a 
lumbar spine disorder, VA has certain duties to notify and to 
assist claimants concerning the information and evidence 
needed to substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159 and 3.326(a).  VA must notify the claimant (and his 
or her representative, if any) of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide, and (4) VA must ask the 
claimant to provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The appellant was provided notice in June 2004 concerning 
reopening a claim for service connection for a back 
disability, although he was not provided specific notice 
concerning the underlying claim for service connection.  He 
did receive such notice in November 2001, concerning another 
disability, regarding the requirements for a service 
connection claim, and this met all of the notification 
requirements noted above.  In addition, when a notice letter 
on the new and material evidence issue was sent to the 
veteran in June 2004, he responded that same month that all 
of the medical evidence needed was at the VA medical center.  
While these letters were provided many years after the 
initial unfavorable decision, as well as the 1995 decision 
that led to this appeal, the Board finds that notice was 
ultimately provided to the veteran prior to the final 
transfer to the Board and that in reviewing the evidence, the 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Board 
finds that the present adjudication of the issue on appeal 
will not result in any prejudice to the appellant.  Moreover, 
in this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - many 
years before the section 5103(a) notice requirements were 
enacted in November 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.   

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the issues on appeal in the 
March 2006 supplemental statement of the case.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.  As the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, an 
opinion has been rendered, and records have been obtained.  
He has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened.  To this extent, the appeal is granted.  

Service connection for a lumbar spine disorder is denied. 


REMAND

As noted above, The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  These duties apply to claims 
to reopen.  See Quartuccio, 16 Vet. App. 183, 186 (2002).  

The VCAA letter furnished the veteran in June 2004 generally 
addressed the requirements for reopening a claim for service 
connection, but did not address the specific evidence 
required to reopen the veteran's claim, based on the last 
final denial of his claim.  The letter did not meet the 
requirements set forth by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Therefore, the case as to this issue 
must be remanded so that the RO may provide the veteran with 
notice that complies with the criteria elaborated by the 
Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development procedures 
set forth in the VCAA are fully complied 
with and satisfied as to the new and 
material evidence issue for service 
connection for a leg disorder.  The 
notification should include notice of the 
specific evidence necessary to constitute 
new and material evidence to reopen the 
veteran's claim, pursuant to Kent v. 
Nicholson.  

2.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


